Citation Nr: 0703983	
Decision Date: 02/07/07    Archive Date: 02/14/07

DOCKET NO.  03-06 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and 
Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an effective date earlier than October 19, 
2000, for a grant of entitlement to a total disability 
evaluation based on individual unemployability due to the 
veteran's service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran served on active duty from May 1967 to July 1972.  
He had service in the Republic of Vietnam, and his medals and 
decorations include a Purple Heart Medal.  

This appeal originally came to the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision by 
arises from a rating decision in July 2002, by the Wichita, 
Kansas, Medical and Regional Office Center (RO), of the 
Department of Veterans Affairs (VA).  

The issue that was originally on appeal involved whether the 
veteran was entitled to an effective date prior to October 
19, 2000, for the granting of service connection for post-
traumatic stress disorder (PTSD).  The Board did in fact 
issue a decision on the merits of this issue in 2004.  
Nevertheless, the Board also found that the issue that is on 
the front page of this action has been appealed but not 
properly developed.  As such, that issue was returned to the 
RO for the purpose of issuing of a statement of the case 
(SOC) and additional processing.  The Board remanded the 
claim, with the revised issue, on two subsequent occasions - 
August 2005 and April 2006.  The claim has since been 
returned to the Board for appellate review.  


FINDINGS OF FACT

1.  VA has properly developed and obtained all relevant 
evidence for an equitable disposition of, and adequately 
notified the veteran of the evidence necessary to 
substantiate, the issue addressed in this decision.

2.  The RO received the veteran's original claim for a TDIU 
on October 19, 2000.  

3.  Prior to October 19, 2000, the veteran's sole service-
connected disability, which involved the lumbar segment of 
the spine, was not rated in excess of 20 percent.  The 
evaluation was subsequently increased via an August 2001 
rating decision.  An evaluation of 40 percent was assigned, 
effective May 18, 1999.  

4.  Service connection for PTSD was granted via a rating 
action issued in August 2001.  The effective date of the 
grant was October 19, 2000; a 50 percent disability 
evaluation was assigned.  

5.  The evidence of record indicates that the veteran was 
unemployable due to his PTSD, and not his lower back 
disability, and said unemployability did not occur until 
October 19, 2000.  


CONCLUSION OF LAW

The criteria for an effective date earlier than October 19, 
2000, for the award of a TDIU rating have not been met.  38 
U.S.C.A. § 5110(a), (b)(2) (West 2002); 
38 C.F.R. § 3.400(o) (2000, 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1) (2006).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).

The record reflects that the veteran received notification of 
the VCAA after the initial agency of original jurisdiction 
(AOJ) decision that assigned an effective date for the 
granting of a TDIU.  This letter informed the appellant of 
what evidence was required to substantiate the veteran's 
claim, and of his, and VA's, respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the VA.

Despite the fact that the notice was provided after an 
effective date had been assigned and that date appealed, the 
Board finds that there was a "lack of prejudice from 
improper timing of the notice."  That is, in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims, hereinafter the Court, held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable AOJ decision on a claim for VA benefits.  Here, 
the Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although 
notice was provided to the appellant after the initial 
adjudication, the appellant has not been prejudiced thereby.  
The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) (West 
2002 & Supp. 2005) and 38 C.F.R. § 3.159(b) (2006) regarding 
VA's duty to notify.  Not only has the appellant been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices, but the actions taken by VA have essentially cured 
the error in the timing of notice.  Further, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.

VA informed the appellant of which evidence he was to provide 
to VA and which evidence VA would attempt to obtain on his 
behalf.  In this regard, the VA sent the appellant notice of 
the VCAA, which spelled out the requirements of the VCAA and 
what the VA would do to assist the veteran.  The VA informed 
the appellant that it would request records and other 
evidence, but that it was the appellant's responsibility to 
ensure that the VA received the records.  The veteran was 
told that he should inform the VA of any additional records 
or evidence necessary for his claim.  The Board would add 
that the veteran's accredited representative has also been 
informed of the information needed to support the veteran's 
contentions.

The VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought.  In this instance, the RO 
obtained the veteran's available medical treatment records, 
and they have been included in the claims folder.  Also, the 
veteran informed the VA that the veteran was in receipt of 
Social Security Administration (SSA).  As a result of that 
notice, the VA sought to obtain the veteran's SSA records for 
inclusion in the claims folder.  These records have, in fact, 
been obtained and have been included with the claim.  
Moreover, the veteran was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  Additionally, the veteran was given notice that the 
VA would help him obtain evidence but that it was up to the 
veteran to inform the VA of that evidence.  It seems clear 
that the VA has given the veteran every opportunity to 
express his opinion with respect to his claim and the VA has 
obtained all known documents that would substantiate the 
veteran's assertions.  The Board would note that during the 
long course of this appeal, the veteran has been very 
prolific in his submissions to the VA with respect to his 
claim.  All of these documents have been reviewed and 
included in the claims folder for review.  

Given the foregoing, the Board finds that the RO has 
substantially complied with the Board's most recent 
development instructions in the Board's Remand for the issue 
discussed in the Decision.  See Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (remand not required under Stegall v. 
West, 11 Vet. App. 268 (1998) where the Board's remand 
instructions were substantially complied with), aff'd, Dyment 
v. Principi, 287 F.3d 1377 (2002).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection or an increased evaluation claim.  
Those five elements include: 1) veteran status; 2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection or an 
increased evaluation is awarded.  Id.

In the present appeal, the veteran was provided with Dingess 
notice via a letter issued in May 2006.  This letter 
specifically discussed the contents of Dingess and how the 
Dingess claim could affect the veteran's case.  Because this 
notice has been provided, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby). 

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  Here, the veteran is not 
prejudiced by the Board's consideration of his claim as VA 
has already met all notice and duty to assist obligations to 
the veteran under the VCAA.  In essence, the veteran in this 
case has been notified as to the laws and regulations 
governing earlier effective date and TDIU claims.  He has 
been told what the VA would do to assist him with his claim 
and the VA has obtained all documents it has notice thereof 
that would assist in the adjudication of the veteran's claim.  
Thus, the Board finds that there has been no prejudice to the 
veteran that would warrant further notification or 
development.  As such, the veteran's procedural rights have 
not been abridged, and the Board will proceed with appellate 
review.  Bernard, 4 Vet. App. at 393.

The veteran has asserted that the VA erred when it did not 
assign an effective date prior to October 19, 2000, for a 
TDIU.  The veteran was granted a TDIU on that date (October 
19, 2000) after it was determined that service connection 
should be awarded for PTSD and a 50 percent disability 
evaluation assigned thereto.  That award, along with the 
assignment of a 40 percent disability rating for a previously 
service-connected disability of the lower back, increased the 
veteran's combined disability evaluation to 70 percent.  As a 
result of that 70 percent combined evaluation, he was 
assigned a total disability evaluation based on individual 
unemployability.  This was done in accordance with 38 C.F.R. 
§§ 3.340, 3.341, 4.16(a) (2000).  

He contends that, prior to that date, that his then sole 
disability, that involving the lower back, was more 
debilitating than had been rated by the VA.  That is, prior 
to October 19, 2000, the veteran avers that his neck 
disability was underrated.  He maintains that if the lower 
back had been rated higher prior to October 19, 2000, he 
would have been awarded a TDIU earlier.

To support his claim the veteran has provided numerous 
statements concerning his claim.  He and his accredited 
representative have provided countless written documents 
claiming, in essence, that the RO erred when it evaluated his 
lower back disability.  He has not contended, however, that 
the RO did not have all of the information before it prior to 
issuing its decision.  He has basically averred that he would 
have decided the claim much differently than the RO.  It is 
noted that the veteran has sent medical records showing 
treatment for his back disability.  While these records do 
confirm the extent of his back disability, they have been 
either current treatment records or records that had been 
previously submitted to the VA for review.  In other words, 
they do not portray a lower back disability that was 
underrated prior to October 19, 2000.  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 C.F.R. § 3.151(a) 
(2000, 2006).  A "claim" is defined in the VA regulations 
as "a formal or informal communication in writing requesting 
a determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2000, 
2006).

A pending claim is defined as an application, formal or 
informal, which has not been finally adjudicated.  A finally 
adjudicated claim is an application, formal or informal, 
which has been allowed or disallowed by the agency of 
original jurisdiction, the action having become final by the 
expiration of one year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier.  A reopened claim is any application for 
benefits received after final disallowance of an earlier 
claim.  38 C.F.R. § 3.160 (2000, 2006).

Unless specifically provided otherwise, the effective date 
for an award of compensation based on an original claim shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application thereof.  
38 U.S.C.A. § 5110(a) (West 2002).  A claim for a TDIU is, in 
essence, a claim for an increased rating.  Norris v. West, 12 
Vet. App. 413, 420 (1999).  A TDIU claim is an alternate way 
to obtain a total disability rating without recourse to a 100 
percent evaluation under the rating schedule.  See, e.g., 
Parker v. Brown, 7 Vet. App. 116, 118 (1994).

Regulations provide that the effective date for compensation 
will be the date of receipt of the claim or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400 (2000, 2006).  
Thus, the date of an award based upon an original claim or a 
claim to reopen a final adjudication can be no earlier than 
the date of receipt of the application for the award in 
question.  38 C.F.R. § 3.400 (2000, 2006).  Benefits are 
generally awarded based on the "date of receipt" of the 
claim.  38 C.F.R. §§ 3.1(r), 3.400 (2000, 2006).  Unless 
specifically provided, such determination is made on the 
basis of the facts found.  38 C.F.R. § 3.400(a) (2000, 2006).  
Although an exception allowing the effective date to extend 
back to the date of the veteran's separation from service 
exists in cases where the application for benefits is 
received within a year of the veteran's separation from 
service, that exception is inapplicable to this case, since 
the veteran filed his original claim for benefits shortly 
after he was released from active duty in 1972.  

Once service connection has been established, receipt of 
specified types of medical evidence, including VA examination 
reports, will be accepted as an informal claim for increased 
benefits.  38 C.F.R. § 3.157 (1998, 2006).  For example, the 
date of outpatient or hospital examination or date of 
admission to a VA hospital will be accepted as the date of 
receipt of such a claim.  38 C.F.R. § 3.157(b) (2000, 2006).

Once, as here, the appellant had filed a formal claim for 
disability compensation under 38 C.F.R. § 3.151 (2000, 2006), 
he obtained the procedural benefits bestowed by 38 C.F.R. § 
3.155(c) (2000, 2006), which provides that an informal 
request for increase or reopening will be accepted as a 
claim.  Under the provisions of 38 C.F.R. § 3.157(b)(1) 
(2000, 2006), an informal claim for increase will be 
initiated by a report of examination or hospitalization by 
VA, or the uniformed services, for previously established 
service-connected disabilities.  Similarly, under the 
provisions of 38 C.F.R. § 3.157(b)(2), (3) (2000, 2006), an 
informal claim for increase will be initiated upon receipt of 
evidence from a private physician or layman or from state and 
other institutions.  See Servello v. Derwinski, 3 Vet. App. 
196, 200 (1992) (holding that a VA examination report 
constituted an informal claim for a TDIU).

A TDIU may be assigned where the schedular rating for 
service-connected disabilities is less than 100 percent when 
it is found that the veteran's service-connected disabilities 
render him unable to secure or follow a substantially gainful 
occupation.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2000, 
2006).  Unemployability associated with advancing age or 
intercurrent disability may not be considered in determining 
entitlement to a total compensation rating.  38 C.F.R. § 4.19 
(2000, 2006).  Factors to be considered are the veteran's 
employment history and his educational and vocational 
attainment.  Ferraro v. Derwinski, 1 Vet. App. 32, 332 
(1991).

The regulatory scheme for a TDIU provides both objective and 
subjective criteria.  Hatlestad v. Derwinski, 3 Vet. App. 
213, 216 (1992); VAOPGCPREC 75-91 (Dec. 27, 1991).  The 
objective criteria, set forth at 38 C.F.R. § 3.340(a)(2) 
(2000, 2006), provide for a total rating when there is a 
single disability or a combination of disabilities that 
results in a 100 percent schedular evaluation.  Subjective 
criteria, set forth at 38 C.F.R. § 4.16(a) (2000, 2006), 
provide for a TDIU when, due to service-connected disability, 
a veteran is unable to secure or follow a substantially 
gainful occupation, and has a single disability rated 60 
percent or more, or at least one disability rated 40 percent 
or more with additional disability sufficient to bring the 
combined evaluation to 70 percent.  38 C.F.R. §§ 3.340, 
3.341, 4.16(a) (2000, 2006).  In exceptional circumstances, 
where the veteran does not meet the aforementioned percentage 
requirements, a total rating may nonetheless be assigned upon 
a showing that the individual is unable to obtain or retain 
substantially gainful employment.  38 C.F.R. § 4.16(b) (2000, 
2006).

The record indicates that the veteran was originally granted 
service connection for a lumbar segment of the spine 
disability in May 1989.  The disability was classified as 
"chronic lumbosacral strain with degenerative arthritis" 
and a 10 percent evaluation was assigned in accordance with 
the rating criteria found at 38 C.F.R. Part 4, Diagnostic 
Codes 5003 and 5295 (1988).  The effective date was 
determined to be January 12, 1989.  The 10 percent disability 
rating was subsequently increased to 20 percent pursuant to 
the rating criteria at 38 C.F.R. Part 4, Diagnostic Code 5295 
(1994).  The effective date of that evaluation was March 6, 
1995.  That rating remained in effect until May 2001.  Prior 
to May 2001, the lower back disability was the only service-
connected disability that had been assigned a compensable 
evaluation.  Thus, in accordance with the regulations 
governing TDIU claims, the veteran, at that time, did not 
meet the minimum regulatory requirements for the assignment 
of a TDIU.  

In October 2000, the veteran submitted an informal claim for 
benefits.  He did this via a letter.  On that letter, the 
veteran wrote that he was applying for unemployability.  He 
admitted that his only service-connected disability was that 
of his back.  Prior to this date, the veteran had not 
implied, insinuated, or formally requested a 100 percent 
evaluation or a TDIU.  Hence, this was an "original" claim 
for a TDIU.  

The Board does note that the veteran had submitted claims for 
an increased evaluation for his back disability.  He had been 
very specific in his requests and those requests had only 
been for increased evaluations for his back disability.  In 
other words, although the veteran had submitted numerous 
claims for increased ratings prior to October 19, 2000, the 
claims folder does not contain any indications from the 
appellant that he considered himself to be unable to perform 
any work or that he considered himself to be unemployable 
prior to that date.  

It is evident that this appeal as to the effective date 
assignable for his TDIU rests on two separate, relatively 
simple determinations.  First, there needs to be a finding as 
to the date on which the appellant initiated his TDIU claim 
by formal or informal claim.  Second, there needs to be a 
finding regarding on what date the medical evidence of record 
showed that the appellant's entitlement to a TDIU arose, that 
is, at what point in time did his service-connected 
disabilities, alone, render him unable to secure or follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 5111(b) 
(West 2002); 38 C.F.R. §§ 3.151, 3.400(o), 4.15, 4.16 (2000, 
2006).  In this instance, it was not until October 19, 2000, 
the date of the veteran's claim.  

The veteran has claimed that the Social Security 
Administration (SSA) records show that he was receiving SSA 
unemployment benefits for his "disabilities" including his 
back disorder.  He contends that since he was in receipt for 
said benefits, which was sufficient evidence to show that he 
was unemployable.  As a result of the veteran's assertions, 
the Board obtained the veteran's SSA medical records.  These 
records show that the veteran was determined "disabled" for 
SSA purposes prior to October 2000.  Nevertheless, VA is not 
bound by the findings of disability and/or unemployability 
made by other agencies, including SSA.  See Collier v. 
Derwinski, 1 Vet. App. 413, 417 (1991).  However, while a SSA 
decision is not controlling for purposes of VA adjudication, 
it is "pertinent" to a veteran's claim.  See Martin v. 
Brown, 4 Vet. App. 136, 140 (1993); see also Murincsak v. 
Derwinski, 2 Vet. App. 363, 372 (1992) [holding that VA's 
duty to assist includes obtaining records from SSA and giving 
appropriate consideration and weight to such evidence in 
determining whether to award or deny VA benefits].  Thus, 
although the SSA's determination is not necessarily 
dispositive of the veteran's claim, it is evidence which must 
be considered.  While it is true that the medical records 
relied upon by the SSA, and subsequently the VA, does 
establish that the veteran's back disorder was underrated 
prior to October 19, 2000, those same records do not show 
that the veteran's back disability, standing alone, was so 
disabling as to interfere with the veteran's ability to 
obtain and maintain gainful employment.  

The record indicates that the veteran's back disorder was in 
fact assigned a higher rating after October 19, 2000.  That 
assignment occurred via an RO rating decision issued on 
August 7, 2001.  That rating action granted a 40 percent 
disability evaluation for a lower back disability; the 
effective date of said evaluation was May 18, 1999.  At that 
time (May 18, 1999), the veteran's back disability was the 
only condition for which the veteran was receiving 
compensable benefits.  The Board notes that in the rating 
action of August 7, 2001, service connection was also granted 
for PTSD and a 50 percent disability rating assigned.  The 
effective date of that rating was October 19, 2000.  The 
Board further notes that the Board has previously determined, 
in a decision issued February 2, 2004, that the assignment of 
an earlier effective date for the granting of service 
connection for PTSD was not supported by the evidence.  The 
veteran and his accredited representative have not challenged 
that decision by the Board.  

Hence, for a TDIU to be assigned prior to October 19, 2000, 
the evidence must show that the lower back should have been 
rated as 60 percent disabling prior to that date.  A 60 
percent rating is required in accordance with 38 C.F.R. §§ 
3.340, 3.341, 4.16(a) (2000, 2006).  For the veteran's back 
disability to be rated as 60 percent disabling prior to 
October 19, 2000, the rating criteria used would have been 
found at 38 C.F.R. Part 4, Diagnostic Code 5285, 5286, and 
5293 (2000).  The residuals of a fracture of a vertebra 
warrant a 60 percent evaluation if there is no spinal cord 
involvement, but abnormal mobility is present which requires 
a neck brace (jury mast).  In other such cases, the residuals 
will be rated on the basis of resulting definite limitation 
of motion or muscle spasm, adding 10 percent for demonstrable 
deformity of a vertebral body.  When evaluating the residuals 
on the basis of ankylosis and/or limited motion, evaluations 
should not be assigned for more than one spinal segment by 
reason of the involvement of only the first or last vertebra 
of an adjacent segment.  38 C.F.R. Part 4, Diagnostic Code 
5285 (2000).  As the SSA records, along with the other VA 
medical records, did not show the use of a neck brace (jury 
mast), a 60 percent disability evaluation could not be 
assigned despite the veteran's assertions.

As the veteran did not, and does not, have complete bony 
fixation of the spine, Diagnostic Code 5286 also was not 
applicable.  38 C.F.R. Part 4 (2000).  For a 60 percent 
rating pursuant to 38 C.F.R. Part 4, Diagnostic Code 5293 
(2000), it was required that there be pronounced 
intervertebral disc syndrome, with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.  Prior to October 19, 2000, 
the medical evidence, either the SSA or VA, did not show that 
the pain was not reduced through pain medication or that the 
pain was constant.  Moreover, the record did not suggest that 
there is a major loss of functioning that was the result of 
this pain.  Additionally, neurological studies did not 
suggest that the veteran had any measurable 
neurological/sensory losses.  Hence, a rating in excess of 20 
percent would not have been assigned prior to May 18, 1999, 
or in excess of 40 percent after May 17, 1999, using either 
the SSA records or the VA records or a combination thereof.  
In short, the competent probative SSA medical evidence did 
not, and does not, demonstrate that the veteran's service-
connected disability rendered him unemployable for VA 
purposes prior to October 19, 2000.  

The VA regulations governing the award of effective dates 
require that the Board must generally look to the evidence 
regarding the veteran's service-connected disabilities dated 
during the one-year period prior to his claim to determine 
whether it was "ascertainable that an increase in disability 
had occurred."  In this instance, the records prior to the 
date that the veteran filed his claim, which would be 
October 19, 1999, do not show that it was factually 
ascertainable that the veteran was unemployable due to his 
service-connected back disability.  VA treatment records 
during that period do not clearly demonstrate that the 
veteran was unemployable.

Applying 38 U.S.C.A. § 5110 (West 2002), the earliest 
effective date is date of receipt of claim, which would be 
October 19, 2000.  Applying 38 C.F.R. § 3.400 (2000, 2006), 
the earliest effective date is date entitlement arose or date 
of claim, whichever is later.  Even if entitlement to a TDIU 
arose earlier, the date of receipt of claim is October 19, 
2000.  The Board finds that the RO has granted the earliest 
effective date possible based upon the facts in this case and 
the law and regulations.

To put it another way, the Board can discern no outstanding 
claims prior to the October 19, 2000, claim for an increased 
rating/TDIU; nor can it discern any other basis for an 
effective date earlier than October 19, 2000, for the award 
of a TDIU rating.  Although the undersigned is very 
sympathetic to the veteran's situation and his contention 
that he should have been found totally disabled long before 
2000, the law concerning assignment of effective dates is 
clear and unambiguous.


ORDER

Entitlement to an effective date earlier than October 19, 
2000, for a grant of entitlement to a TDIU is denied.  




____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


